E3 1(£;1~-ol
                                                                             August 16,         201 5


ABAL ACOSTA, CLERK
TEXAS COURT OF CRIMINAL'- APPEAL
P.O. BOX-12308 Capi~ol Station
Austin, Te-xas 78711


In re:      Johansson,          Sven      Trl Crt.       No.    10,2D51Ma~damus           No.    WR-83,619-01


TO THE HON.          ABEL ACDSTA,           CLERK

       0 n 7 I 1 7 I 2 01 5 y o u r    o f f i c e i 's s u e d · me a Wh i t e c a·r d No t i c e t h a t   my
Writ o f     Ma n dam u s h'a d b e e n r e c e i v e d a.n d f i 1 e d i n r e g a r d s to T y 1 e r
County      hav~ng        NOT   ~orwarded       my   Wr~t      of Habeas      C~~pus      to the Court of
Criminal Appeals "with.in the 35 day's required by Law and statute.                                           At
this    tim~     I   am    ~equestihg         to know the status of my filing as the
District Clerk is still refusin.g to acknowledge my filinb[• of the
Double Jeopardy issue                  the~    know .to be valid.             As I·· am· illegally re-
strained of my liberty it is most important that action be taken to
force the District Cl·erk to forward to· the Court of Crimin·al Appeals
my Art. 11.07 Writ.
       I thank you for your attention to this matter as I                                    know you are
busy with the number of filings                        into your office.


                                                                                                ~~C8Vfel0 ~Wl
Respettfully submitted,
lsi.~Euk~                                                                                    COORTofCmMINAL~~
Sven Erik Johnsson   1465256
C.T. Terrell Un~t                                                                                       AUG 20 2015
1300 FM 655
Rosharon, Texas   77583
                                                                                                  Ab®I~CO~, C~@ff!k




Dated & documented